MEMORANDUM **
Federal prisoner Lee Andrew Cain appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2241 petition challenging the denial of prior custody credit. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Cain contends that he is entitled to pre-sentence custody credit for time spent in a community corrections center while on pretrial release, because the restrictive conditions at the center amounted to “official detention” within the meaning of 18 U.S.C. § 3585(b). This contention fails under Reno v. Koray, 515 U.S. 50, 65, 115 S.Ct. 2021, 132 L.Ed.2d 46 (1995) (holding that a defendant required to reside at a community treatment center while released on bail is not entitled to credit pursuant to § 3585(b)).
We decline to address claims Cain has raised for the first time on appeal. See Allen v. Ornoski, 435 F.3d 946, 960 (9th Cir.2006).
Cain’s motion to expedite this appeal is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.